 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     KEVIN BECKER,
11                                                         Case No.: 2:19-cv-00217-JAD-NJK
            Plaintiff(s),
12                                                                       ORDER
     v.
13
     PERFORMANCE FOOD GROUP, INC.,
14   WELFARE PLAN,
15          Defendant(s).
16         In light of proceedings in the Social Security Administration, the settlement conference in
17 this case will be continued. In the interim, all other deadlines (including for dispositive cross-
18 motions) are VACATED. Either a joint status report or a stipulation to reset the settlement
19 conference and deadlines must be filed by January 31, 2020. If the above proceedings resolve on
20 an earlier timetable, a request to reset the settlement conference and deadlines may be filed before
21 that date.
22         IT IS SO ORDERED.
23         Dated: October 3, 2019
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
